DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a brake line hydraulically connected to each respective wheel brake”, which appears to require a brake line for each wheel brake.  Claim 1 later recites two instances of “the brake line”.  It is not clear if this refers to one, some or all of the plural prior defined brake lines, or if the prior recitation is intended to require only a single brake line.  Claim 17 recites similar.
Claim 1 recites “a first hydraulic pressure chamber hydraulically connected to each respective wheel brake” and separately recites “a first electrically controllable pressure source”.   The corresponding pressure chamber 50 from the disclosure seems to be part of the first electrically controllable pressure source, however the claim language implies that they are separate elements.  It is not clear what is required by the recitations.  Claim 17 recites similar.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8, 10-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al  (US# 2013/033376).
	Murayama et al disclose all the limitations of the instant claims including; a braking system for a motor vehicle, the braking system comprising: at least one electrically actuatable wheel valve (120/128/124/130) for each wheel brake (32FL/32RR and/or 32RL/32FR) of the motor vehicle, the at least one electrically actuatable wheel valve configured for setting wheel-specific brake pressures for each wheel brake; a brake line 22 hydraulically connected to each respective wheel brake; a primary brake control unit 16 comprising: a first pressure medium storage tank 84, and a first hydraulic pressure chamber (98a and/or 98b) hydraulically connected to each respective wheel brake via the brake line to provide pressure medium for setting the wheel-specific brake pressures for each wheel; a first electrically controllable pressure source 16 hydraulically connected to the first pressure medium storage tank 84; a simulation unit 14 configured to be coupled to a brake pedal 12 of the motor vehicle via a piston rod 42, the simulation unit 14 comprising: a second pressure medium storage tank 36 hydraulically connected to the first pressure medium storage tank 84; and a second hydraulic pressure chamber (56a and/or 56b) hydraulically connected to the second pressure medium storage tank 36; an equalization line 86 coupled between the first pressure medium storage tank 84 and the second pressure medium storage tank 36; and an auxiliary module 18 comprising a second electrically controllable pressure source 136 for active pressure build-up in at least two (32FL/32RR or 32RL/32FR)  of the wheel brakes, the auxiliary module 18 hydraulically connected between each respective wheel brake and the primary brake control unit 16 via the brake line 22 to provide pressure medium for setting the wheel-specific brake pressures in the at least two of the wheel brakes.
	Regarding claim 4, the simulation unit comprises a control and regulating unit 69.  [0128]
	Regarding claim 7, the primary brake control unit 16 and the auxiliary module 18 are configured as structurally separate components.  Figure 1.
	Regarding claim 8, the primary brake control unit 16 and/or the auxiliary module 18 is fastened to the simulation unit 14.  Figure 1 shows the components fastened together via the vehicle frame components. 
	Regarding claim 10, at least one check valve 118 is disposed at a hydraulic connection between the first hydraulic pressure chamber 98a/b and the wheel brakes 32, wherein the at least one check valve prevents a return flow of pressure medium from a direction of the wheel brakes into the first hydraulic pressure chamber and allows an inflow of pressure medium from the first hydraulic pressure chamber towards the direction of the wheel brakes for setting the wheel-specific brake pressure for each wheel according to actuation of the brake pedal.
	Regarding claim 11, an inlet valve 120/124 assigned to each wheel brake 32, which is open when deenergized.  [0112]
	Regarding claim 12, each wheel brake is assigned an outlet valve 128/130, which is closed when deenergized.  [0113]
	Regarding claim 13, a pressure sensor Ph is provided for measuring the pressure in the first hydraulic pressure chamber.
	Regarding claim 14, the auxiliary module 18 comprises at least one reservoir 132 for the pressure medium.
	Regarding claim 15, the auxiliary module 18 comprises a hydraulic equalization line 86 connected to the at least one reservoir 132, which is provided for forming a connection to the atmosphere (via reservoir 36).
	Regarding claim 16, the auxiliary module 18 comprises at least one pump 136 and an electric motor M configured to drive the at least one pump, and wherein a suction side of the at least one pump is hydraulically connected to the at least one reservoir 132.
Regarding claim21, wherein no mechanical and/or hydraulic operative connection is provided between the brake pedal and each wheel brake of the motor vehicle.  The “and/or” appears to allow for the alternative of no mechanical operative connection is provided between the brake pedal and each wheel brake of the motor vehicle.

Claim(s) 1, 4, 6-7, 11-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/096533 (paragraph citations are from US equiv. 2017/0282877).
	WO ‘533 disclose all the limitations of the instant claims including; ; a braking system for a motor vehicle, the braking system comprising: at least one electrically actuatable wheel valve 6/7 for each wheel brake 8 of the motor vehicle, the at least one electrically actuatable wheel valve configured for setting wheel-specific brake pressures for each wheel brake; a brake line 38/13/51 hydraulically connected to each respective wheel brake; a primary brake control unit  comprising: a first pressure medium storage tank 304, and a first hydraulic pressure chamber 37 hydraulically connected to each respective wheel brake 8 via the brake line to provide pressure medium for setting the wheel-specific brake pressures for each wheel; a first electrically controllable pressure source 5 hydraulically connected to the first pressure medium storage tank 304; a simulation unit 2/3 configured to be coupled to a brake pedal 1 of the motor vehicle via a piston rod 24, the simulation unit 2/3 comprising: a second pressure medium storage tank 4 hydraulically connected to the first pressure medium storage tank 304; and a second hydraulic pressure chamber (17 and/or 18b) hydraulically connected to the second pressure medium storage tank 4; an equalization line coupled between the first pressure medium storage tank 304 and the second pressure medium storage tank 4; and an auxiliary module 160 comprising a second electrically controllable pressure source 142 for active pressure build-up in at least two 8a/8c  of the wheel brakes, the auxiliary module 160 hydraulically connected between each respective wheel brake and the primary brake control unit  via the brake line 51 to provide pressure medium for setting the wheel-specific brake pressures in the at least two of the wheel brakes.
	Regarding claim 4, the simulation unit comprises a control and regulating unit 60a.	
Regarding claim 6, the simulation unit comprises a travel sensor 25 for determining actuating travel of the brake pedal, and wherein the control and regulating unit 60a is connected on a signal input side to the travel sensor for setting the wheel-specific brake pressures for each wheel according to the actuation travel of the brake pedal.  [0053][0072]
Regarding claim 7, the primary brake control unit 5/61 and the auxiliary module 160 are configured as structurally separate components.  Figure 1.
	Regarding claim 11, an inlet valve 6 assigned to each wheel brake, which is open when deenergized.  
	Regarding claim 12, each wheel brake is assigned an outlet valve 7, which is closed when deenergized.
	Regarding claim 13, a pressure sensor 19 is provided for measuring the pressure in the hydraulic pressure chamber.
	Regarding claim 14, the auxiliary module 160 comprises at least one reservoir 104 for the pressure medium.
	Regarding claim 15, the auxiliary module 160 comprises a hydraulic equalization line connected to the at least one reservoir 104, which is provided for forming a connection to the atmosphere (via reservoir 304).
	Regarding claim 16, the auxiliary module 160 comprises at least one pump 142 and an electric motor [0065] configured to drive the at least one pump, and wherein a suction side of the at least one pump is hydraulically connected to the at least one reservoir 104.
	Regarding claim 21, wherein no mechanical and/or hydraulic operative connection is provided between the brake pedal and each wheel brake of the motor vehicle.  The “and/or” appears to allow for the alternative of no mechanical operative connection is provided between the brake pedal and each wheel brake of the motor vehicle.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/096533 in view of Feigel (US# 2018/0334148)
WO ‘533 discloses all the limitations of the instant claim with exception the wheel-specific brake pressures for each wheel according to actuation of the brake pedal being exclusively set in a brake-by-wire operation.  WO ‘533 discloses a master cylinder connected to the wheel brakes.  While the reference does not disclose setting wheel specific pressures in the fallback mode where the pressures of the master cylinder are provided to the wheels, the reference does not preclude it.  WO ‘533 suggests externally activated braking [0003][0004] and autonomous braking [0010].  Feigel discloses a similar brake system and further teaches embodiments having a master cylinder and simulator unit 400/500 (figures 4-18) as well as an embodiment where the master cylinder is replaced with a simulator unit 100 (figures 1-3).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to replace the master cylinder/simulator unit of WO ‘533 with a simulator unit, as taught by Feigel, should only automatic or autonomous braking be desired, thereby reducing costs for driverless vehicle applications.  In eliminating the connection from a master cylinder to the wheel brakes, all brake operations are necessarily “by-wire”.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al  (US# 2013/033376) in view of Nishino et al (US# 20090039702).
Murayama et al disclose a brake system including; at least one electrically actuatable wheel valve (120/128 and/or 124/130) for each wheel brake (32FL/32RR and/or 32RL/32FR) of the motor vehicle, the at least one electrically actuatable wheel valve configured for setting wheel-specific brake pressures for each wheel brake; a pressure medium storage tank 84 configured to store pressure medium; a brake line 22 hydraulically connected to each respective wheel brake 22; a primary brake control unit 16 comprising: a first hydraulic pressure chamber (98a and/or 98b) hydraulically connected to each respective wheel brake 32 via the brake line 22 to provide pressure medium for setting the wheel-specific brake pressures for each wheel 32; and a first electrically controllable pressure source 5 hydraulically connected to the pressure medium storage tank 84; a simulation unit 14 configured to be coupled to a brake pedal 12 of the motor vehicle via a piston rod 42, the simulation unit comprising: a second hydraulic pressure chamber (56a and/or 56b) hydraulically connected to the second pressure medium storage tank 36; and a control and regulation unit 69 and/or ECU [0139] configured to signal the primary brake control unit 16 to control the first electrically controllable pressure source 5 according to actuation of the brake pedal [0139]; and an auxiliary module 18 comprising a second electrically controllable pressure source 136 for active pressure build-up in at least two of the wheel brakes , the auxiliary module hydraulically connected between each respective wheel brake and the primary brake control unit via the brake line to provide pressure medium for setting the wheel-specific brake pressures in the at least two of the wheel brakes (32FL/32RR and/or 32RL/32FR).  Murayama et al lack the disclosure of the control and regulation unit 69/ECU being configured to signal the auxiliary module 16 to control the second electrically controllable pressure source 136 according to actuation of the brake pedal.  Nishino disclose a similar device and further teach control and regulation unit 8 and/or 9 being configured to signal an auxiliary module 3 to control the second electrically controllable pressure source P1/P2/M according to actuation of the brake pedal BP [0116][0117].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the auxiliary module of Murayama et al for a back-up mode of braking based on pedal operation, as taught by Nishino et al, to increase the safety of the device, particularly in the case of failure  of the first pressure source 5. 
Regarding claim 18, Murayama disclose the primary brake control unit having a second control and regulation unit ECU [0139] configured to communicate with the control and regulation unit 69 of the simulation unit to control the first electrically controllable pressure source according to actuation of the brake pedal.
	Regarding claim 19, as modified the auxiliary module comprises a second control and regulation unit (unlabeled, right side of 18 in figure 3).  Nishino at al further teach configuring a second control and regulation unit 9 of the auxiliary module 3 to communicate with the control and regulation unit of the simulation unit to control the second electrically controllable pressure source according to actuation of the brake pedal.
Regarding claim 20, wherein no mechanical and/or hydraulic operative connection is provided between the brake pedal and each wheel brake of the motor vehicle.  The “and/or” appears to allow for the alternative of no mechanical operative connection is provided between the brake pedal and each wheel brake of the motor vehicle.
Response to Arguments
Applicant’s arguments of 3/23/2022 have been addressed in the advisory action mailed 4/26/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK